DETAILED ACTION
1.	This office action is a response to an application filed 09/08/2020 in which claims 1-15 are pending in the application and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	This application contains claims directed to the following patentably distinct species of the claimed invention.
	Group I, Claims 7-12, drawn to a substrate processing apparatus, comprising: 
a first process chamber defining a first process volume; 
a second process chamber defining a second process volume; 
a first remote plasma source coupled to the first process chamber by a first plasma conduit configured to deliver a plasma from the first remote plasma source to a first showerhead disposed in the first process volume; 
a second plasma conduit coupled between the first remote plasma source and the second process chamber, the second plasma conduit configured to deliver the plasma from the first remote plasma source to a second showerhead disposed in the second process volume; 

a carrier gas source coupled to the first process chamber by a first carrier gas conduit and to the second process chamber by a second carrier gas conduit; 
an exhaust coupled to the first process chamber by a first exhaust conduit and to the second process chamber by a second exhaust conduit; 
a common exhaust conduit coupling the first exhaust conduit and the second exhaust conduit to the exhaust; 
a total exhaust flow controller disposed in the common exhaust conduit; 
a chamber exhaust flow controller disposed in the first exhaust conduit; 
a first pressure sensor disposed in the first process chamber; and 
a second pressure sensor disposed in the second process chamber.	
Group II, Claims 13-15, drawn to a substrate processing apparatus, comprising:
a first process chamber defining a first process volume; 
a second process chamber defining a second process volume; 
a first remote plasma source coupled to the first process chamber by a first plasma conduit configured to deliver a plasma from the first remote plasma source to a first showerhead disposed in the first process volume; 
a second plasma conduit coupled between the first remote plasma source and the second process chamber, the second plasma conduit configured to deliver the plasma from the first remote plasma source to a second showerhead disposed in the second process volume; 

a fourth plasma conduit coupled between the second remote plasma source and the first process chamber, the fourth plasma conduit configured to deliver the plasma from the second remote plasma source to the first showerhead; 
an exhaust coupled to the first process chamber by a first exhaust conduit and to the second process chamber by a second exhaust conduit; 
a common exhaust conduit coupling the first exhaust conduit and the second exhaust conduit to the exhaust; 
a total exhaust flow controller disposed in the common exhaust conduit; 
a chamber exhaust flow controller disposed in the first exhaust conduit; 
a first pressure sensor disposed in the first process chamber; and 
a second pressure sensor disposed in the second process chamber.

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries);
these species are not obvious variants of each other based on the current record;
 the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-6 are generic.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 

8.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717